DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the arguments and remarks, filed on 12/1/2020, in which claims 1-20 are presented for further examination.

Response to Arguments
Applicant’s arguments, see the bottom of page 6 to the page 7 of applicant’s remarks, filed on 12/1/2020, with respect to rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection(s) of claim(s) 1-20 has/have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim(s) 2-7, 9-14 and 16-20 inherit(s) the deficiencies of the claim it/they depend(s) from.

The term "enhanced multi-dimensional data management spreadsheet" in claim(s) 1, 8 and 15 is a relative term which renders the claim indefinite.  The term "enhanced multi-dimensional data management spreadsheet" is not defined by the claim(s), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What does it mean to be an “enhanced multi-dimensional data management spreadsheet”?  What can an “enhanced multi-dimensional data management spreadsheet” do/not do?  By the plain meaning, it would seem relative to when one is reading the claim (i.e., an “enhanced multi-dimensional data management spreadsheet” read in light of 1984 v. read in light of 2020).  If applicant can define in the claim language what is meant by an “enhanced multi-dimensional data management spreadsheet”, the rejection(s) can be negated.


The term "embedded spreadsheet calculus engine" in claim(s) 1, 8 and 15 is a relative term which renders the claim indefinite.  The term "embedded spreadsheet calculus engine" is not defined by the claim(s), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What does it mean to be an “embedded spreadsheet calculus engine”?  What can an “embedded spreadsheet calculus engine” do/not do?  By the plain meaning, it would seem relative to when one is reading the claim (i.e., an “embedded spreadsheet calculus engine” read in light of 1984 v. read in light of 2020).  If applicant can define in the claim language what is meant by an “embedded spreadsheet calculus engine”, the rejection(s) can be negated.
Claim(s) 2-7, 9-14 and 16-20 inherit(s) the deficiencies of the claim it/they depend(s) from.

Claim(s) 2, 5, 9, 12, 16 and 19 recite(s) the limitation "the enhanced collaborative spreadsheet" in lines 2-3 in claim 2, line 2 in claim 5, line 3 in claim 9, in line 2 in claim 12, in lines 2-3 in claim 16 and in line 2 of claim 19, respectively.  There is insufficient antecedent basis for this limitation in the claim.

The term "enhanced collaborative spreadsheet" in claim(s) 2, 5, 9, 12, 16 and 19 is a relative term which renders the claim indefinite.  The term "enhanced collaborative spreadsheet" is not defined by the claim(s), the specification does not provide a standard for ascertaining the 

The term "enterprise wide spreadsheets" in claim(s) 3, 10 and 17 is a relative term which renders the claim indefinite.  The term "enterprise wide spreadsheets" is not defined by the claim(s), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What does it mean to be “enterprise wide spreadsheets”?  What can “enterprise wide spreadsheets” do/not do?  By the plain meaning, it would seem relative to when one is reading the claim (i.e., an “enterprise wide spreadsheets” read in light of 1984 v. read in light of 2020).  If applicant can define in the claim language what is meant by an “enterprise wide spreadsheets”, the rejection(s) can be negated.

Claim(s) 3, 10 and 17 use(s) the claim language “can be merged”.  This claim language only requires that a reference not prohibit a computer from doing the recited act(s).  The language does not cause any functionality to occur in the computer.  This language only suggests an option that may or may not happen.  As such, it is unclear what applicant’s intended metes and bounds for the claim(s) are because the claim(s) appear(s) to cover anything and everything that does not prohibit the act(s) from occurring.  Therefore, the claim(s) is/are indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,817,876 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject matter.
Application: 15/730,639
Patent: US 9,817,876
1.  A method comprising:

identifying a structure in a conventional spreadsheet during import of the conventional spreadsheet, the structure in the conventional spreadsheet including a set of cells, wherein the conventional spreadsheet is imported as is without modification;

bi-directionally mapping the set of cells to iterations and aggregations on a multidimensional data structure, wherein the mapping associates ranges and objects from the multidimensional data structure, wherein the multidimensional data structure is an online analytical processing (OLAP) structure;

maintaining a duality and bi-directional mapping between the conventional spreadsheet and the OLAP structure, wherein maintaining the duality and bi-directional mapping includes performing calculations using an embedded spreadsheet calculus engine, wherein the duality and bidirectional mapping allows the spreadsheet to be manipulated as if it was an OLAP cube, modifying iterations within the dimensions, and the OLAP cube to be computed as if it was a spreadsheet;

generating an enhanced collaborative spreadsheet using the OLAP structure via an enhanced multidimensional data management system, wherein the enhanced multidimensional data management system is configured to handle a spreadsheet not initially designed with the objective of potential enhancements and modifications; and

receiving modifications to the enhanced collaborative spreadsheet and the corresponding OLAP structure, wherein modifications to the conventional spreadsheet are made to match the data modified in the OLAP structure.




















8.  Same as 1.

15.  Same as 1.
A method comprising:

identifying a structure in a conventional spreadsheet based on cell formula and cell location during import of the conventional spreadsheet, the structure in the conventional spreadsheet including a set of cells, wherein the conventional spreadsheet is imported as is without modification;

bi-directionally mapping the set of cells to iterations and aggregations on a multidimensional data structure, wherein the mapping associates ranges and objects from the multidimensional data structure, wherein the multidimensional data structure is an online analytical processing (OLAP) structure;

identifying patterns based on cell relationships and OLAP mapping;

maintaining a duality and bi-directional mapping between the conventional spreadsheet and the OLAP structure and avoiding formula translations, wherein maintaining the duality and bi-directional mapping includes performing calculations using an embedded spreadsheet calculus engine such that no formula translations are necessary, wherein the duality and bidirectional mapping allows the spreadsheet to be manipulated as if it was an OLAP cube, modifying iterations within the dimensions, and the OLAP cube to be computed as if it was a spreadsheet;

generating an enhanced collaborative spreadsheet using the OLAP structure via an enhanced multidimensional data management system, wherein the enhanced multidimensional data management system is configured to handle a variety of spreadsheets not initially designed with the objective of potential enhancements and modifications;

receiving modifications to the enhanced collaborative spreadsheet and the corresponding OLAP structure, wherein modifications to the conventional spreadsheet are made to match the data modified in the OLAP structure, wherein modifications include inserting or deleting lines and rows to allow for automatic update of the OLAP structure and the enhanced collaborative spreadsheet; and

versioning all scenarios of modifications, wherein each cell in the set of cells includes a versioning mechanism such that individual cells from multiple versions of a same spreadsheet file can be synchronized and manipulated simultaneously, and wherein versioning is not natively 

14.  Same as 1.

18.  Same as 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Bishop et al. for providing data to another program;
– Cho et al. for facilitating information exchange;
– Frost et al. for spreadsheet-based relational database interface;
– Lamm for delivery enablement workforce utilization tool integration;
– Macintyre et al. for processing and visualization of information;
– Mansmann for extending the multidimensional data model to handle complex data;
– Paris Technologies, PowerOLAP Quick Start Manual for creating a dynamically connected bi-directional Excel spreadsheet from an OLAP cube; and
– Thomsen for OLAP solutions for building multidimensional information systems.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396.  The examiner can normally be reached on M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Examiner: Hubert Cheung
Date: February 17, 2021
/Hubert Cheung/Assistant Examiner, Art Unit 2152

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152